DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I, and species of compound 
    PNG
    media_image1.png
    107
    165
    media_image1.png
    Greyscale
, in the reply filed on May 24, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Examination followed guidelines provided by MPEP 803.02.  The elected species appeared to be novel and nonobvious over the prior art.  Therefore, the search and examination was extended.  Prior art was found that anticipates the claims with respect to a nonelected species.  Therefore, the Markush claims were rejected and nonelected species were withdrawn from further consideration.  The claims were searched to the extent of the elected species and the nonelected species of 
    PNG
    media_image2.png
    219
    325
    media_image2.png
    Greyscale
.  Applicants will be entitled to search and examination of further species when the outstanding grounds of rejection are overcome.
4.	Claims 28, 39, 58, 64 and 73 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on May 24, 2021.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on March 31, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Improper Markush Rejection
A "Markush” claim recites a list of alternatively useable species and may encompass a large number of alternative species.  Federal Register, VoL 78, No.
27, February 9, 2011, 7162-7175, 7168.  A Markush claim maybe rejected under the judicially approved “Improper Markush grouping" doctrine when the claim contains an improper grouping of alternatively useable species.  Id.
A Markush claim contains an “Improper Markush grouping” if:  (1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use.  Id.
Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  Id.
See also MPEP § 803.02 (Rev. 5, Aug. 2006):
Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 481, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention, In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980):  and Ex parte Hozumi, 3 USPG2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility.
6.	Claims 1, 4, 7, 10, 13, 16, 19, 22, 23, 40, 41, 43, 44, 50, 51, 57, 63 and 94 are rejected as containing an improper Markush grouping.  The claims are drawn to the Markush-type formula of 
    PNG
    media_image3.png
    112
    189
    media_image3.png
    Greyscale
which core is defined by the
variables s and p.  These variables results in a variety of different core structures.
Claims 1, 4, 7, 10, 13, 16, 19, 22, 23, 40, 41, 43, 44, 50, 51, 57, 63 and 94 are drawn to an improper Markush group because the formula, as shown above, contains alternatively useable species that do not share a single structural similarity.  The only structural feature shared by all species of the formula, as shown above, is a multicyclic group, which is not an art-recognized physical or chemical class.
Without a meaningful and common structural core that is shared by the species in the formula above, there can be no "single structural similarity.”  In other words, a single structural similarity is lacking due to the fact that variables s and p, for example, prevents the core structure from being an art-recognized physical or chemical class.
There is no substantial core structure that is shared by all species within the formula above, in fact, the formula, as shown above, is drawn to multiple core structures, and claims a variety of species that are structurally distinct due to their unique core structures.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1, 40, 43, 44, 50, 51, 58, 63 and 94 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al.  The reference has a publication date of 2016 which antedates the instant claims having an effective filing date (national stage entry date) of March 23, 2018 and priority claim to provisional application dated March 23, 2017.
	The reference teaches the compound of 
    PNG
    media_image2.png
    219
    325
    media_image2.png
    Greyscale
 and pharmaceutical compositions comprising the compound.  The compound corresponds to the instant claims in the following manner:  s=1; p=n=0; m=3; R5=-OMe, OH, CO-phenyl-OH; R1=R2=R3=OH.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626